Judgment unanimously affirmed, with costs. Memorandum: Plaintiffs have recovered a verdict in a products liability case involving an allegedly defective design in a trash compactor. We reject defendants’ contention that plaintiffs failed to establish a prima facie case under recent case law pertaining to design defects (see Voss v Black & Decker Mfg. Co., 59 NY2d 102; Opera v Hyva, Inc., 86 AD2d 373; Rainbow v Elia Bldg. Co., 79 AD2d 287, affd 56 NY2d 550). The evidence of the postaccident design modification was properly received on the issues of feasibility and availability of the modification as of the date of manufacture (see Bolm v Triumph Corp., 71 AD2d 429, mot for lv to app dsmd 50 NY2d 801). We have considered defendants’ other arguments and find no basis for reversal. (Appeal from judgment of Supreme Court, Erie County, Morton, J. — negligence.) Present— Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.